                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


TIMOTHY RAY SADLER,
      Plaintiff,

v.                                              CASE NO. 4:19cv447-MCR-HTC

STATE OF FLORIDA,
FDOC ADMINISTRATORS,
RODERICK A BETTS,
CO MOSS,
SGT MOORE,
FAC,
WARDEN,
      Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 11, 2019. ECF No. 7. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1. I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                 Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     (1) The magistrate judge’s Report and Recommendation is adopted and

        incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE under 28 U.S.C.

        §§ 1915(g) and 1915(e)(2)(B).

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 6th day of November 2019.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 4:19cv447-MCR-HTC
